DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-10) in the reply filed on 08/04/2022 is acknowledged.  Claims 11-19 are hereby withdrawn.  However, applicant does not elect whether the restriction/election is with or without traverse, nor provide any argument to the traversal.  Examiner is hereby presume applicant elect without traverse.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP3206795(herein `795) in view of Heidel (2005/0196075).
As to claim 1, As to claim 1, `795 discloses a reusable breather bag (Figure 1) comprising: a pouch formed from a planar first side and a planar second side connected to the first side on three edges thereby forming an opening into the pouch (Figure 1 and Figure 2); a zipper (slide fastener 5 with pull tab 7) attached to the opening and a top portion attached to the zipper (Figure 1, the top portion of the bag with the opening attached to the zipper); wherein the pouch and top portion comprise: a launderable abrasion resistant inner fabric layer (inner surface net 19 made of polyester netting which is abrasion resistant).  However, `795 does not specifically disclose the outer layer is a launderable outer fabric layer.  Nevertheless, Heidel discloses a launderable bag assemble (Figure 1 and Figure 6), the constriction of the bag comprises inner layer (38) and outer layer (42), the inner layer and outer layer made with knitted mesh constructed from a synthetic material such as polyester or nylon, it can also be constructed of any fabric such as woven, non-woven, braided material [0025 and 0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the outer layer of `795 with fabric or polyester mesh as taught by Heidel to provide outer layer of material to withstand multiple wash in the laundry while protect the article inside the container.
As to claim 6, `795 as modified does not specifically disclose the zipper extends approximately 1.5 inches on to the second side.  Heidel discloses a circular wash bag (Figure 1 and 2) with bag having a pouch portion (18) and a top portion (16) the pouch portion and the top portion are connected with a zipper (30), the bag can be considered a two part with front portion and back portion if considered the middle point of axis, the zipper extend from the front into the back portion (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bag opening of `795 with the opening extend from the front panel to the back panel as taught by Heidel  in order to provide a greater opening size for the launderable bag to be able to insert greater/wider size object to be wash.  With regarding to the length of the zipper extend approximately 1.5 inches to the second side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the zipper of `795 as modified by Heidel so the length of the zipper extend approximately 1.5 inches to the second side because the selection of the specific distance such as the distance as disclosed by `795 as modified by Heidel or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP3206795(herein `795) and Heidel (2005/0196075), further in view of Rich et al (5,817,379).
As to claim 7-10, `795 does not disclose an identification means, the identification means is a loop attached to the bag and configured to accept a tracking component, wherein the tracking component is an identification tag and the identification means is tracking window configured to retain tracking information.  Nevertheless, Rich discloses a pocket bag with identification means (28), the identification means is a loop attached to the bag (the identification means is in a form a transparent sheet 28 attached to the surface of the bag and forming a loop) and configured to accept a tracking component (card, name, phone number are forms of tracking a person), wherein the tracking component is an identification tag (in a form of a card) and the identification means is tracking window (transparent window) configured to retain tracking information (three side of the transparent sheet are attached to the bag and form a retainer mean to retain cards, names phone number etc).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the outer layer of `795 with transparent sheet attached to the surface of the bag as taught by Rich to provide a tracking identification on the outside of the bag in order to clearly provide any information of what’s inside the bag or easily understand who’s bag that is belong to.  
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736